Citation Nr: 1725988	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  11-33 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (other than depressive disorder), to include posttraumatic stress disorder (PTSD).

[The Veteran's claim of entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment is addressed in a separate Board decision.  Similarly, the issues of entitlement to service connection for left ear hearing loss, tinnitus, Non-Hodgkin's lymphoma, an aneurysm of the brain, and neuropathy of the bilateral upper and lower extremities, are the subject of third Board decision.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1970 to June 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied claims for service connection for PTSD, anxiety, and depression amongst other issues.  

In May 2014, the Board remanded the instant claim so the Veteran could be afforded a Board hearing.  At that time, the Board combined the Veteran's claims for PTSD, anxiety, and depression as a claim for an acquired psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the Veteran was subsequently granted service connection for depressive disorder in August 2014, the Board has again recharacterized the issue on appeal to best capture the nature of the claim.

Pursuant to the May 2014 remand, in September 2014 the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing; the sole issue the Veteran provided testimony on at that time was the issue of entitlement to service connection for an acquired psychiatric disorder (other than depressive disorder), to include PTSD.  In this regard, at the hearing the Veteran expressed his desire to withdraw his appeal regarding the issues of entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment, and entitlement to service connection for left ear hearing loss, tinnitus, Non-Hodgkin's lymphoma, an aneurysm of the brain, and neuropathy of the bilateral upper and lower extremities.  Normally, a withdrawal is effective when received pursuant to 38 C.F.R. § 20.204 (b)(3) (2016).  In this case, however, in September 2015 the Veteran appeared for a second hearing before a VLJ other than the undersigned at which point the issues the Veteran attempted to withdraw at the September 2014 hearing were still noted to be in appellate status.  Thus, as the Veteran was given the impression that the issues were still on appeal, the Board has found in two separate decisions (to be issued in the near future by the VLJ who held the September 2015 hearing) that those issues are still before the Board.  See generally Percy v. Shinseki, 23 Vet. App. 37, 47 (2009).  

Transcripts from the September 2014 and September 2015 hearings have been associated with the record.  Importantly, the Veteran did not actually provide testimony as to the issue decided herein at the September 2015 hearing, he merely expressed his desire to withdraw the issue from appellate status.  As such, for the sake of judicial efficiency, the Board finds that it may dismiss this claim in the current decision with only the single VLJ signature below.  Cf. 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2016); Arneson v. Shinseki, 24 Vet. App. 379 (2011).


FINDING OF FACT

At a hearing before the Board in September 2015, prior to the promulgation of a Board decision, the Veteran requested to withdraw the claim of entitlement to service connection for an acquired psychiatric disorder (other than depressive disorder), to include PTSD.





CONCLUSION OF LAW

The criteria have been met for withdrawal of the issue of entitlement to service connection for an acquired psychiatric disorder (other than depressive disorder), to include PTSD.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (a), (b)(3).  Such withdrawal may be made by the veteran or by his authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204 (a). 

At a hearing before a VLJ other than the undersigned conducted in September 2015, prior to the promulgation of a Board decision, the Veteran requested to withdraw the appeal as to the claim of entitlement to service connection for an acquired psychiatric disorder (other than depressive disorder), to include PTSD.  Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to the Veteran's claim.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder (other than depressive disorder), to include PTSD, is dismissed.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


